Citation Nr: 1235111	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from February 1997 to April 2000.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a December 2009 Travel Board hearing.  A transcript of the hearing is of record.

In March 2010 and August 2011, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's spondylolisthesis of the lumbar spine is a congenital abnormality that clearly and unmistakably pre-existed his military service and was not aggravated in service.




CONCLUSION OF LAW

The criteria for establishing service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2005 letter, issued prior to the rating decision on appeal, and in a March 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in July 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony. 

In March 2010, and again in August 2011, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC for additional development.  The actions requested in the prior remands have been undertaken.  In this regard, additional VA treatment records were obtained, a VA examination was conducted in July 2010, and a clarifying opinion was obtained by the VA examiner who conducted the July 2010 examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c) (2011).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims that his lumbar spine was injured during an incident in service in February 1999 when he fell on ice.  He also contends that his lumbar spine disorder is the result of carrying heaving equipment and the use of his back in a strenuous manner during active service.    

Service treatment records include a January 1997 induction examination where the Veteran denied suffering from recurrent back pain.  Examination at induction revealed a normal spine.  In February 1999, the Veteran reported falling on ice two days prior with pain along the spine toward the left side.  The diagnosis was a soft tissue injury to the upper back.  In September 1999, the he complained of occasional backache which was worse at night.

Post-service private medical treatment records dated in June 2005 show that the Veteran has received treatment for complaints of low back pain.
 
On VA (QTC) examination in October 2005, the Veteran reported suffering from low back pain/ruptured disc since March 1997.  Range of motion of the thoracolumbar spine was reduced in all directions by pain.  X-rays of the lumbar spine were within normal limits.  The diagnosis was thoracolumbar strain.     

In a June 2008 VA treatment record, the Veteran reported having back pain for 8 years.  Lumbosacral spine x-rays taken in April 2009 were reported as showing spondyloses at L5, bilaterally, without evidence of spondylolisthesis.  

Pursuant to the Board's remand in March 2010, the Veteran was provided a VA examination with a physician in July 2010 to determine the nature of the Veteran's low back pain and to obtain an etiology opinion.  The examiner noted that an x-ray of the lumbosacral spine was normal, although he stated that in the pars intra-articularis area, there was some sclerosis indicating spondylolisthesis.  The disc spaces were well maintained and there were osteophytes.  The examiner concluded that the Veteran had spondylolisthesis at the L5-S1 level which is a congenital abnormality and thus, a pre-existing condition.  The examiner noted that the Veteran complained of pain in the back that comes and goes.  The pain was aggravated by activity and posture.  The examiner felt that Veteran's heavy lifting during service aggravated the preexisting condition of spondylolisthesis, however, there was no evidence that the aggravation persisted.  The examiner concluded that it is less likely than not that the Veteran's current low back condition had its onset in or was caused by military service.   

In August 2011, the Board determined that a remand was required to obtain a clarifying opinion from the July 2010 VA examiner regarding the opinion that the spondylolisthesis was a congenital abnormality.  The Board also noted that it was unclear whether the examiner's use of the term "aggravated" in the 2010 opinion was intended to reflect a general meaning consistent with temporary complaints of pain or was intended in the legal sense (permanent worsening of the underlying disorder beyond normal progression).  The Board noted that the examiner's statement that there was no evidence the "aggravation persisted" suggests the former meaning was intended.  

Pursuant to the Board's remand instructions, the examining physician opined on several questions in an August 2011 report.  The examiner was requested to explain how the Veteran's spondylolisthesis is congenital in nature when an x-ray conducted in 2005 was normal.  Furthermore, the Board noted that the April 2009 x-ray was interpreted as showing spondyloses without spondylolisthesis.  The examiner answered that spondylolisthesis is a lesion that involves the pars intra-articularis which is a difficult portion of the spine to display on plain x-rays.  The examiner explained that it takes oblique x-rays to look at this region and he did not believe oblique 
x-rays were done as they are not normally done.  Hence, the 2005 x-rays could be interpreted as normal.  The examiner noted that the spondylolisthesis was identified by an MRI of the lumbosacaral spine.  The examiner noted that he re-reviewed the plain x-rays and thought that there was some sclerosis in the region of the defect.  

The examiner was asked to explain whether spondylolisthesis is always congenital or whether it can arise later in life.  The examiner answered that spondylolisthesis 
is not always congenital and that it can also be traumatic or degenerative.  He explained that when it is congenital there is a defect in the region described above.  When it is traumatic it can occur as a fracture but then there is a distinct and discrete finding of injury since it takes a fair amount of trauma to produce this fracture which is not a common fracture.  He explained further that degenerative spondylolisthesis occurs when that part of the bone remodels and it is always associated with other areas of degeneration.  It was the examiner's opinion that the Veteran's condition was not traumatic because there was no identifiable injury of sufficient force to produce this fracture.  The examiner asserted that it was not degenerative because there were no other signs of degeneration present.  Hence, it was the examiner's conclusion that it was congenital.

The examiner was asked to explain that if the Veteran's spondylolisthesis is still considered to be congenital in nature, did the condition undergo a permanent worsening beyond normal progression as a result of service (versus a temporary flare-up of symptoms).  The examiner responded that the Veteran did not have a documented injury to the lumbosacral area.  The examiner noted that the Veteran slipped on ice and sustained a soft tissue injury to the upper back.  The Veteran felt that his back problem was due to carrying heavy equipment in service and the use of his back in a strenuous manner.  The examiner felt that it is probable that the Veteran did have pain in his back from time to time due to overuse.   However, the examiner explained that on leaving the military, the Veteran worked for the postal service for 10 years.  His back pain gradually worsened over the years and even today it is mild to moderate in nature.  The examiner noted that spondylolisthesis can be completely asymptomatic.  Thus, the examiner felt that there no evidence that the military service aggravated the Veteran's back condition.

Lastly, the examiner was asked to determine whether the current thoracolumbar spine disorder is related to the Veteran's fall on ice in February 1999 or his September 1999 complaint of occasional back ache that was worse at night.  The examiner determined that the Veteran's spondylolisthesis at the L5-S1 level is congenital abnormality which pre-existed service and was not aggravated by service.  Thus, the examiner felt that it is less likely than not that the Veteran's current thoracolumbar spine condition had its onset or was caused by military service, including his fall on the ice in February 1999 and his September 1999 complaint of occasional back pain.  

The Veteran underwent another evaluation of this lumbar spine in August 2011.  The examiner noted that further x-rays of the lumbosacral spine, including 
obliques, were obtained.  The examiner confirmed that the Veteran does have spondylolisthesis, however, there was no displacement or associated degenerative joint disease in this area.  Based on these findings, the examiner felt that at the present time, the spondylolisthesis is clinically of no significance.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a thoracolumbar spine disability. 

Current medical evidence shows that the Veteran is diagnosed as having spondylolisthesis of the lumbar spine.  A lumbar spine condition was not noted on the Veteran's service entrance examination report, and therefore he is presumed sound unless clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and that the injury or disease was not aggravated by service.  38 U.S.C.A. § 1111. 

In this case, after examining the Veteran and considering all the evidence of record, the August 2011 VA examiner determined that the Veteran's spondylolisthesis preexisted service.  Specifically, the examiner stated that spondylolisthesis can be congenital, traumatic or degenerative in origin and explained how each type is determined.  Based on a careful review of the Veteran's radiological studies, the examiner ultimately concluded that the Veteran's spondylolisthesis is congenital as there were no signs of trauma or degeneration present.  There is no competent opinion to the contrary that is based on consideration of all the evidence.  Therefore, although lumbar spine complaints were not noted on the Veteran's entrance examination, the medical evidence taken as a whole constitutes clear and unmistakable evidence that the Veteran's spondylolisthesis preexisted service. 

The Board notes there is no medical opinion indicating that the Veteran's pre-existing spondylolisthesis was aggravated during service.  However, after reviewing the claims file and examining the Veteran, the August 2011 VA examiner concluded that the spondylolisthesis did not undergo permanent worsening beyond normal progress during service, to include the Veteran's fall on ice in February 1999 or his September 1999 complaint of occasional back ache.  The examiner noted that currently, the Veteran only has episodic complaints of back pain which was described as mild to moderate in nature.  While the examiner did not doubt that the Veteran experienced back pain periodically during service, he ultimately concluded that there was no evidence that the Veteran's military service aggravated his back condition.  As this examiner had the benefit of claims file review as well as objective examination, and provided a thorough rationale for his conclusion, the Board finds the August 2011 VA examination report is entitled to the greatest probative weight. 

The Veteran contends that his current back condition is due to his military service, to include a fall on the ice.  Although he is competent to state his symptoms, the Veteran is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the etiology or progression of any current lumbosacral spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Spine disabilities require medical testing and expertise to diagnose and evaluate.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current thoracolumbar condition is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The most probative medical opinion of record with regards to the relationship of the Veteran's spondylolisthesis to service is the opinion of the August 2011 VA examiner who has the training and expertise to render such an opinion.  Thus, the opinion rendered in the August 2011 VA examination report is entitled to significantly greater weight than the Veteran's lay opinions. 

Given the above, the Board finds that the evidence in this case clearly and unmistakably shows that the Veteran's spondylolisthesis is a congenital abnormality that pre-existed his service and was not aggravated during such.  Likewise, the competent and probative evidence does not link any current thoracolumbar spine disability to any incident of his active service, to include the February 1999 fall on the ice and September 1999 complaint of occasional back pain.  Accordingly, service connection for a thoracolumbar spine disability is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.


REMAND

Unfortunately, the Board finds that another remand is necessary with respect to the claim for service connection for a cervical spine disability.

The Veteran claims that his cervical spine was injured during an incident in service in February 1999 when he fell on ice.  Service treatment records confirm that the Veteran fell on ice in February 1999 and that he was seen for a muscle strain of the upper back (with objective findings of tenderness to the left side trapezius muscle). 

A July 2010 VA examination report reflects a diagnosis of cervical spine strain.  The examiner opined that it is less likely than not that the current cervical spine strain had its onset in service or was caused by service.  However, the examiner did not provide the reasoning for his conclusion.  

In the August 2011 remand, the Board requested that the examiner provide a reasoning for the opinion provided concerning the cervical spine condition.  

In an August 2011 examination report, the examiner noted that x-rays were not taken at the July 2010 examination and thus, in his opinion, the Veteran did not have significant objective disease in the cervical spine; the diagnosis was cervical spine strain.  The examiner concluded that it is less likely as not that the Veteran's current cervical spine condition had its onset in or was caused by military service.  As current testing of the cervical spine had not been conducted, the examiner felt that further VA examination was warranted.  Following additional physical testing, to include x-rays of the cervical spine, the diagnosis of cervical spine strain was confirmed.  The examiner continued to conclude that it is less likely as not that the Veteran's current cervical spine condition had its onset in or was caused by military service

Based on a review of the August 2011 examination reports, the Board notes that the examiner's focus appeared to be on whether the Veteran actually has a current cervical spine disability.  While further testing confirmed a diagnosis of cervical spine strain, a rationale for the examiner's conclusion remains missing.  

Under the circumstances presented in this case, the Board finds that the case should be returned for additional opinions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms). 


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the August 2011 examination, if available.  After thoroughly reviewing the claims file the examiner is requested to provide the reasoning for his conclusion that the current cervical spine strain is not related to the Veteran's military service.  Specifically, the examiner should explain why he feels the current cervical spine disability is not related to the muscle strain from the fall treated in February 1999.

If the prior physician is not available, the opinions should be provided by another physician following claims file review.  If a new examination is deemed necessary, one should be authorized.
 
2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


